Servers, J.
i.promissory ment: “effect ot The note was payable to the defendant Bowman or order, and he wrote on the back thereof the following: “December 18, 1816, I hereby assign all my right an<^ ^le to Louis Mecldey. John Bowman.” The ground of demurrer was in substance that, no cause of action existed against the' defendant, Bowman, under and by virtue of the said writing. Without doubt it amounts to an assignment of all the defendant’s right and title in the note. Does this subject him to the liabilities of an indorser, is the question for determination. An indorsement differs from an assignment in that an indorsee may bring the action in his own name, and an assignee cannot. 2 Parsons on Notes and .Bills, 1.
It was held in McCarty v. Clark, 10 Iowa, 588, that the assignment of a promissory note as collateral security for the payment of another debt passed the title to the indorsee, and that he could sue in his own name without averring or showing that the indebtedness secured by the note had been paid.
*659In Childs v. Davidson, 38 Ills., 438, it was held that “I guarantee the payment of tbe within note ” amounted to an assignment, and transferred the legal title to the note so as to enable the holder to maintain an action against the maker. See also Rowe v. Haines, 15 Ind., 445.
In Sands v. Wood, 1 Iowa, 263, it was held the words, “ I assign the within note to Miss Sarah Coffin,” amounted to an indorsement, and the party so transferring the note became liable as an indorser.
The effect of the assignment in Sands v. Wood was to assign and transfer whatever title the assignor had in the note. He used no words that in and of themselves indicated that he bound or made himself liable in case the maker after demand failed to pay the note. But it was held the law as a legal conclusion attached to the words used the liability that follows the indorsement of a promissory note.
It will be difficult, we apprehend, to draw a distinction between that case and the one at bar. Here the defendant assigned all his right and title in the note, and this in legal contemplation was the effect of the assignment in Sands v. Wood.
In neither case was there any limit attached to the liability of the assignor, that resulted as a legal conclusion. It must be regarded as settled in this State that the assignment of a promissory note iy the payee thereof, in writing on the note, vests the legal title therein in the assignee so as to enable him to bring an action in.his own name against the maker. Such being true an assignment amounts to an indorsement, and makes the assignor liable as an indorser, witbin the rule laid down by Parsons, above cited.
The result is the demurrer should have been overruled.
Reversed.